IN THE UNITED STATES DISTRICT COURT

 
 

 

 

    

 

FORT KAS
BPaN TEXAS
FILED
UNITED STATES OF AMERICA a |
: §-

VS. SEP 3 4 2019 CASE NO.: 3:17-CR-018-K (04)

| osticae
DEMARIO WILLIAMS as “gs STRIC

REPORT-AND- RECOMMENDATION .

CONCERNING PLEA OF GUILTY

DEMARIO WILLIAMS, by consent, under authority of United States v. Dees, 125 F.3d261 (5" Cir.
1997), has appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to CountS
of the 21-Count Indictment, filed on January 10, 2017. After cautioning and examining Defendant
Demario Williams, under oath concerning each of the subjects mentioned in Rule 11, I determined that the
guilty plea was knowledgeable and voluntary and that the offense charged is supported by an independent
basis in fact containing each of the essential elements of such offense. I therefore recommend that the plea
of guilty be accepted, and that Defendant Demario Williams, be adjudged guilty of Conspiracy to
Distribute Cocaine Base, in violation of 21 USC § 846, and have sentence imposed accordingly. After being
found guilty of the offense by the district judge.

O The defendant is currently in custody and should be ordered to remain in custody.

4 The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the
community if released.

O The Government does not oppose release.
O The defendant has been compliant with the current conditions of release.
O I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any

other person or the community if released and should therefore be released under § 3142(b) or (c).

C The Government opposes release.
O The defendant has not been compliant with the conditions of release.
O If the Court accepts this recommendation, this matter should be set for hearing upon motion of the

Government
V/ The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there
is a substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly
shown under § 3145(c) why the defendant should not be detained, and (2) the Court findy by olear and
convincing evidence that the defendant is not likely t or pose a danger,to any_othef person or the

community if released.
Signed September 4,, 2019. Le ')

STATES Ne rear JUDGE

   

   

NOTICE
Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date
of its service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United
States District Judge. 28 U.S.C. §636(b)(1)(B).
